Fourth Court of Appeals
                               San Antonio, Texas
                                      April 18, 2013

                                   No. 04-13-00018-CR

                                  Roosevelt J. GREEN,
                                       Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2010CR2234W
                      Honorable Raymond Angelini, Judge Presiding

                                        ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
appellant’s brief is due May 1, 2013.



                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of April, 2013.


                                                 ____________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court